DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 27-47), colon cancer for Species A and claim 35 for Species B in the reply filed on 10 December 2021 is acknowledged.
Claims 34, 36-43 and 48-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 December 2021.

Preliminary Amendment
	This Office Action is in response to the Preliminary Amendment filed on 18 May 2018
	In this Office Action all references to the “Specification” refer to the Specification as filed on 18 May 2018.
	In this Office Action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification and in the Claims.

Status of the Claims
	Claims 1-26 are canceled.
	Claims 27-50 are pending.
Claims 27-33, 35 and 44-47 are rejected.
Claims 30, 32 and 46 are objected to.
Priority
This application is the U.S. national stage application of International Patent Application No. PCT/EP2016/078353, filed 21 November 2016, which claims the benefit of U.S. Provisional Patent Application No. 62/257,938, filed 20 November 2015.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 15306845.7, filed on 20 November 2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Priority is acknowledged and granted for claims 27-33, 35 and 44-47.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 18 May 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. A signed copy of the IDS is included with this Office Action.

Drawings
The drawings filed on 18 May 2018 are objected to because in Figures 3A, 3B, 4, 5, 6A-6C, 7A-7E, 8B-8E, 9B-9E, 10B-10E, 11B-11E, 12B-12F, 13B-13F and 14B-14F the scores of the radar plots overlaps with the labels for the targets. An example taken from Applicant’s Figure 3A is shown below:

    PNG
    media_image1.png
    279
    695
    media_image1.png
    Greyscale



  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The Specification filed on 18 May 2018 and the amendment to the Specification filed on 18 May 2018 is acknowledged
The disclosure is objected to because of the following informalities: 
global variation amplitude” as being what the calculated score “represents”. See page 3 line 20, page 11 line 33 and page 45 lines 12 and 14-15. This is not a term of art. The Applicant is asked to clarify what a “global variation amplitude” is.
Page 2 lines 21-23 describes: “The recently published phase III trials AVAglio and RTOG demonstrated a significant advantage for Bevacizumab treated patients”.
The Applicant is asked to incorporate the generic names of “AVAglio” and “RTOG”. Further, this phrase is grammatically incorrect. A preposition is missing before “The recently published phase III trials...”. This following amendment is suggested: “In [[T]]the recently published phase III trials...”
Page 2 lines 31-33 describes: “While first line treatment is obvious (FOLFOX/FOLFIRI schemes), second line treatments is less clear....”. The Applicant is asked to incorporate the generic names of FOLFOX and FOLFIRI. Further and article is missing between “While” and “first line of treatment”. The following amendment is suggested:
“While the first line treatment is obvious (5-fluorouracil/leucovorin combined with oxaliplatin (FOLFOX)/ irinotecan (FOLFIRI) schemes), second line treatments is less clear....”
The Specification refers to “Gene ID NCBI” (see page 14 line 7), “Gene ID NCBI:” (see page 14 line 8), “Gene ID:” (see page 15 line 22; page 17 line 12) and “GeneID” (see page 24 lines 17 and 23, page 25 lines 5, 14, 17 and 21). The Applicant is asked to utilize one format when referring to the gene names. It is noted Tables 1-3 refer to “Gene ID NCBI”.
The Specification refers to genes which have not been italicized. Non-limiting examples are provided below. The Applicant is asked to revise the Specification to ensure that all gene names are provided in italics.  AS far as I know. gene names do not have to be italicized.  Is this in the MPEP?  I may be wrong…thanks.  
In page 14 line 8 the gene name “RNA18S5” should be italicized.
The genes listed in page 19 lines 14-20 should be italicized.

The genes listed in page 2 lines 14-16, 20, 23 and 30 should be italicized.
The genes listed in page 38 lines 32-34, page 39 lines 1-8 and 11-22 should be italicized.
The genes listed in page 54 lines 1-14,  18-26 and  29-35 should be italicized.
The genes listed in page 55 lines 4-11 and  33-34 should be italicized.
The genes listed in page 56 lines 5-11 and 15-25 should be italicized.
Page 33 line 18 refers to “table 16”. There is no table 16 in the Specification.
Table 6, presented at pages 59-60 is not described in the specification. The Applicant is asked to include a Table caption describing what is being presented.
Table 6 presents columns labeled as “Batch 1”, “Batch 2” and “Batch 3” but the content of the columns is not described. The Applicant is asked to provide a description of what is presented under “Batch 1”, Batch 2” and “Batch 3”.
Appropriate correction is required.

Claim Objections
Claims 30, 35 and 46 are objected to because of the following informalities:  
In claim 30, the term “their” before protein translation products should be replaced with “its” since it is referring to “the gene”. Claim 30 should read as: “wherein the expression levels are determined by measuring the quantity of the mRNA transcripts of the gene or [[their]] its protein translation products”.
In claim 35 line 5 a preposition and an article are missing before “low grade colon tumor”. The claim should read as follows: “in non-cancerous polyps or in a low grade colon tumor”.
In claim 46 line 4 “to “ should be inserted  between “targeted” and “at least one dominant pathway” to read “....if the subject is treated with a therapy targeted to at least one dominant pathway”.
 Appropriate correction is required.

Claim Interpretation
	The following recitations are not considered as limiting the scope of the claimed methods for the reasons stated below:
	In claim 27 lines 1-2 the recitation in the preamble that the method is “for determining therapeutically targetable signaling pathway(s) in a cancer sample from a subject affected with a solid cancer”  does not limit the scope of the claim. As stated in the MPEP 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The preamble of claim 27 merely states an intended use of the method and it does not affect the steps of the claim because none of the steps recite a determination of a therapeutically targetable dominant signaling pathway.  
In claim 27 line 4 the characterization of the signaling pathways as being “therapeutically targetable” is not considered as limiting the signaling pathways to those which are therapeutically targetable. The claim does not require a step of identifying signaling pathways which are therapeutically treatable.  
In claim 27 lines 10-14  the recitation that  the calculated score “represents the global variation amplitude of the expression of said gene in the cancer sample compared to the expression of said gene in the organ from which said cancer originates, in low grade or benign tumor tissue(s) corresponding to said cancer and in normal cellular subtype(s) of the organ from which said cancer originates” does not limit  the scope of the claimed method because this recitation merely informs what is the score is intended to “represent”.
In claim 27 lines 2, 12, 13 and 16 the parenthetical indication of the plural form in the terms “signaling pathway(s)”, “tumor tissue(s)” and “cellular subtype(s)” is interpreted as indicating the possibility of the plural existence of said terms and therefore the plural form of these terms is interpreted as an optional limitation. For examination purposes, these terms are interpreted in their singular form as “signaling pathway”, “tumor tissue” and “cellular subtype”. If the Applicant’s intention is to have these terms interpreted in the plural form the claim should be amended to recite “pathways”, “subtypes” and “tissues” or, if the Applicant’s intention is to set forth that the claims requires one or more signaling pathways, one or more tissues and one or more cellular subtypes the claim should be amended accordingly.
In claim 27 the recitation of “wherein the therapeutically targetable dominant signaling pathway(s) correspond to genes having the highest rank” does not limit the scope of the claimed method. This recitation merely informs what a therapeutically targetable signaling pathway “corresponds” to. This recitation does not give meaning or purpose to the method recited in claim 27 because it does not recite an active positive step of identifying or determining a therapeutically targetable signaling pathway. See MPEP 2111.04. If the Applicant’s intention is to set forth that the method comprises a step of determining or identifying a therapeutically targetable signaling pathway, the claim should be amended accordingly.
In claim 44, the recitation of “....that targets at least one dominant signaling pathway” is directed to an intended outcome of the treatment protocol and does not limit the scope of the claimed method.
In claim 45 lines 1-3 the recitation in the preamble that the method is “for selecting a subject affected with a solid cancer for therapy or determining whether a subject affected with a solid cancer is susceptible to benefit from a therapy” does not limit the scope of the claim. As stated in the MPEP 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The preamble of claim 45 merely states an intended use of the method and it does not affect the steps of the claim because none of the steps recite a selection of a subject affected with a solid tumor for therapy or, a step of determining that a subject affected with a solid cancer is susceptible to benefit from a therapy.
In claim 45,  the recitation of “wherein the subject is selected for the therapy or is susceptible to benefit from the therapy if the therapy targets at least one dominant signaling pathway” does not limit the scope of the claimed method because it merely describes the conditions that need to be met for a subject to be selected for a therapy.  If the Applicant’s intention is to set forth that the method includes a step of selecting a subject for a therapy, the claim should be amended accordingly.
In claim 46 lines 1-2 the recitation in the preamble that the method is “for predicting clinical outcome of a subject affected with a solid cancer”  does not limit the scope of the claim. As stated in the MPEP 2111.02(II) a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant."). The preamble of claim 46 merely states an intended use of the method and it 
In claim 46, the recitation of “wherein the prognosis is good if the subject is treated with a therapy targeted at least one dominant pathway” does not limit the scope of the claimed method because it merely describes the conditions for a prognosis to be considered “good”. If the Applicant’s intention is to set forth that the claim requires a step of determining a prognosis for a subject, and a step of treating the subject with a targeted therapy, the claim should be amended accordingly.
In claim 47,  the recitation of “wherein said cancer is sensitive to the therapy if said therapy targets at least one of dominant signaling pathway” does not limit the scope of the claimed method because it merely describes the conditions for a cancer to be considered sensitive to therapy. If the Applicant’s intention is to set forth that the claim requires a step of determining whether a cancer is sensitive to therapy, the claim should be amended accordingly.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-33, 35 and 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 lines 1-4 recites: “An in vitro method for determining therapeutically targetable dominant signaling pathway(s) in a cancer sample from a subject affected with a solid cancer comprising: 
a) providing the expression levels in said cancer sample of a set of genes representative of several therapeutically targetable signaling pathways”.
Firstly, there is lack of antecedent basis in the claim for “the expression levels in said cancer sample of a set of genes” as there is no recitation in the claim that expression levels are measured or determined. The lack of antecedent basis in the claim renders the claim indefinite as to what is being provided.  Secondly,  the recitation of “expression levels in said cancer sample of a set of genes” is unclear as to whether the expression levels pertain to the cancer sample or, whether they pertain to a set of genes related to the cancer sample or, whether they pertain to a set of genes which is not related to the cancer sample. Thirdly,  the recitation of a “a set of genes representative of several therapeutically targetable signaling pathways” is unclear as to whether it is the whole set of genes which is “representative” of several therapeutically targetable signaling pathways or, whether each of the genes in the set of genes is “representative” of several therapeutically targetable signaling pathways or, whether each of the genes in the set of several is representative of one of several therapeutically targetable signaling pathways. Fourthly, the recitation that a “set of genes is representative of several therapeutically targetable signaling pathways” is unclear because genes per se  cannot be “representative” of a signaling pathway. The dictionary meaning of the term representative is an example of a class or group. Genes are not “examples” of signaling pathways. A gene may be expressed and regulated by a particular signaling pathway and said pathway may be identified as a therapeutically targetable signaling pathway. However, genes per se cannot represent or be representative of a therapeutically targetable signaling pathway because they do not belong to a class of signaling pathways, they belong to a class of genes. The Applicant is asked to clarify what aspect of a signaling pathway are the recited genes “representing”. Clarification is requested.
For Examination Purposes prior art teaching or suggesting methods for determining a response to therapy comprising a step of providing gene expression levels from a cancer sample, wherein the 
In claim 27, line 5 there is lack of antecedent basis in the claim for “the variations of each expression level provided in step a)”  as there is no recitation that step a) comprises determining a variation of an expression level or, that a variation in expression levels is provided. The lack of antecedent basis renders the claim indefinite as to what is being determined. Clarification is requested. 
In claim 27 lines 6 and 7, there is lack of antecedent basis in the claim for “the same gene” (see line 6) and for “the organ” (see line 7) as there is no recitation in the claim for “a gene” and for “an organ”. Clarification is requested.
Claim 27 lines 5-9 recites: “b) determining the variations of each expression level provided in step a) compared to the expression level of the same gene 
-in the organ from which said cancer originates, 
-in at least one low grade or benign tumor tissue corresponding to said cancer, and 
-in at least one normal cellular subtype of the organ from which said cancer originates”.
Firstly, the recitation of “determining the variations of each expression level provided in step a) compared to the expression level of the same gene in the organ from which said cancer originates, in at least one low grade or benign tumor tissue....... and in at least one normal cellular subtype ...” is unclear because claim 27 line 3 recites “providing the expression levels in said cancer sample of a set of genes”. The claim does not set forth a particular gene or a gene for which the expression levels are provided  and therefor the claim is unclear because what constitutes a “same” gene cannot be ascertained.  Secondly, the recitation of “determining the variations of each expression level provided in step a) compared to the expression level of the gene in the organ from which the cancer originates....” is unclear as to whether it is the expression levels recited in step a) what is being  “compared” to the expression level of the same gene in the organ, tissue and cellular subtype or, whether it is the “variations” of each step of determining the variations of the expression levels requires a comparison of the expression levels in step a) with the expression level of the same gene in the organ, tumor and cellular subtype or, whether the claim requires comparing the variations of the expression levels provided in step a) with the variations of the expression level of the same gene in the organ, tissue and cellular subtype. The Specification at page 43 lines 31-35 and page 44 lines 1-4 describes:
“.....the expression level of each gene of the set in the cancer sample, is compared to the expression level of the same gene
- in normal breast, i.e. the normal organ or tissue,
- in at least a low grade breast tumor (grade I or II), i.e. a low grade or benign tumor tissue, and
- in at least normal breast fibroblasts and/or epithelial cells (e.g. duct cells, lobule cells),
i.e. normal cellular subtypes of the organ from which said cancer originates.

If the Applicant’s intention is to set forth that the method comprises comparing the expression level of each gene in the set of genes to the corresponding gene in the organ tissue, the low grade or benign tumor tissue and in at least one normal cellular subtype, the claim should be amended accordingly. Thirdly, the claim is unclear as to what is the source of the gene expression level data that is being “compared” to the “variations of each expression level provided in step a)”. The claim does not recite that the method includes determining expression levels of a gene or genes “-in the organ from which said cancer originates, -in at least one low grade or benign tumor tissue corresponding to said cancer, and -in at least one normal cellular subtype of the organ from which said cancer originates” so that the expression level of “the same gene” can be “compared” to the expression levels provided in step a). Since the claim does not recite positive active steps of determining the expression levels of the organ, tumors and cellular subtypes the expression data required for the comparison is not generated and therefore it is unclear what is the basis for determining the variations in the expression levels provided in step a). It is noted herein that , while dependent claim 29 recites that before step b) the method comprises determining expression levels in a sample from the organ, in a sample of a low grade tumor and in a sample of a normal cellular subtype, these determinations are made for the set of genes recited in claim 27 and not for a particular gene. If the Applicant’s intention is to set forth that the method includes steps for determining the expression level of a gene in the organ from which said cancer originates, determining the expression level of a gene in at least one low grade or benign tumor tissue corresponding to said cancer, and determining the expression level of a gene in at least one normal cellular subtype of the organ from which said cancer originates, the claim should be amended to recited positive active steps for said purpose. Clarification is requested.
For Examination Purposes prior art teaching or suggesting methods for determining a response to therapy comprising a step of comparing the expression level of a gene or genes  from a cancer sample with the expression level of a gene or genes in one or more cancer cells, tissues or organs will be interpreted as meeting the claimed limitation.
In claim 27 line 10 the Applicant is asked to clarify whether “said genes” refers to the “set of genes” recited in line 5 or, whether “said genes” refers to one or more of  “the same gene in the organ from which said cancer originates, in at least one low grade or benign tumor tissue corresponding to said cancer, or in at least one normal cellular subtype of the organ from which said cancer originates” recited in lines 6-9.
In claim 27 line 10 there is lack of antecedent basis in the claim for “the global variation amplitude of the expression of said gene in the cancer sample”. There is no recitation in claim 27 for a global variation amplitude of an expression of a gene in the cancer sample. The lack of antecedent basis in the claim renders it indefinite as to what is the calculated score representing. Clarification is requested.
Claim 27 lines 10-14 recites: “c) calculating a score for each of said genes that represents the global variation amplitude of the expression of said gene in the cancer sample compared to the expression of said gene in the organ from which said cancer originates, in low grade or benign tumor tissue(s) corresponding to said cancer and in normal cellular subtype(s) of the organ from which said cancer originates”.
Firstly, the Applicant is asked to clarify whether “said gene” in line 11  refers to a gene of “each of said genes” recited in line 10, or whether “said gene” refers to the “same gene” recited in line 6 or, whether it or, whether “said gene” refers to a gene from the “set of genes” recited in line 3. Secondly,  the Applicant is asked to clarify whether it is the “global variation amplitude” or the “expression of said gene in the cancer sample” what is “compared” to the expression level of said gene in the organ, in low grade or benign tumor tissue(s) and in normal cellular subtypes. Clarification is requested.
For examination purposes prior art teaching or suggesting methods for determining a response to therapy comprising a step of calculating a score based on the comparison of the expression levels of genes derived from a cancer sample will be interpreted as meeting the claimed limitations.
Claim 27 lines 15 recites: “ranking said genes according to said calculated scores”. 
The Applicant is asked to clarify whether “said genes” refer to “each of said genes” recited in line 10 or, whether “said genes” refers to the “set of genes” recited in line 5 or, whether “said genes” refers to one or more of  “the same gene in the organ from which said cancer originates, in at least one low grade or benign tumor tissue corresponding to said cancer, or in at least one normal cellular subtype of the organ from which said cancer originates” recited in lines 6-9. Clarification is requested.
The term “highest rank” in claim 27 line 17 is a relative term which renders the claim indefinite. The term “highest rank” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification fails to provide guidance to what a “highest rank” constitutes nor can “highest” be ascertained from the Specification since three is no disclosure of a value or, a range of values or, any other metric to ascertain what “highest” constitutes.
	For examination purposes prior art teaching or suggesting methods for determining a response to therapy comprising a step of ranking genes expressed in a cancer sample according to a score or metric will be interpreted as meeting the claimed limitation. 
	Claim 27 lines 16-17 recites: “wherein the therapeutically targetable dominant signaling pathway(s) correspond to genes having the highest rank(s)”.
	The recitation that a signaling pathway “corresponds” to a gene is unclear. The term “corresponds” means to have a close similarity. A signaling pathway is a mechanism that transduces extracellular signals to affect gene regulation and a gene is the basic unit of hereditary information. A signaling pathway cannot have a close similarity to a gene. The Applicant is asked to clarify whether the claim requires that therapeutically dominant signaling pathway be involved in the control of gene expression or regulation of the highest ranked gene or, whether the claim requires that identifying a therapeutically dominant signaling pathway based on the ranking of the genes or, a combination thereof. Clarification is requested.
In claim 30,  there is lack of antecedent basis in the claim for “the quantity of the mRNA” as there is no recitation in claim 27, from which claim 30 depends, for a quantity of mRNA. The following amendment is suggested to obviate this rejection:
“wherein the expression levels are determined by measuring [[the]] a quantity of [[the]] mRNA transcripts of the gene or their protein translation products”. Clarification is requested.
Claim 32 recites: The method according to claim 31, wherein the score is calculated using the following formula:

    PNG
    media_image2.png
    201
    953
    media_image2.png
    Greyscale



wherein m and n are positive integers and are identical or different, and Ct (organ, low grade or benign tumor tissue or cellular subtype)=Ct (cancer sample)-Ct (organ, low grade or benign tumor tissue or cellular subtype) where Ct (cancer sample)=Ct (gene of interest in cancer sample)-Ct (housekeeping gene in cancer sample), and Ct (organ, low grade or benign tumor tissue or cellular subtype)=Ct (gene of interest in organ, low grade or benign tumor tissue or cellular subtype)-Ct (housekeeping gene in organ, low grade or benign tumor tissue or cellular subtype).
The claim is unclear because none of the parameters required to calculate the score are being determined. Claim 32 depends from claim 31 and claim 27. Claim 27 lines 10-11 decides what the score “represents” and claim 31 recites that the expression levels are determined by quantitative RT-PCR or using sequencing technologies. None of these claims recite that the method includes the determination of the parameters required to calculate the score. There is no recitation in the claims that the method includes the calculation of the difference in threshold cycles (Ct) for a cancer sample and for an organ, low grade or benign tumor tissue or cellular subtype and, there is no recitation in the claim that the Ct is calculated to obtain the fold change of target gene expression (2-CT). There is no recitation in the claim that the expression levels are obtained for “a gene of interest” and fora housekeeping gene. Since the claim does not recite positive, active steps for determining or calculating the parameters required to calculate the score, the claim is unclear as to what is the source of the data required for said calculation.
For examination purposes prior art teaching or suggesting methods comprising a step of calculating a score based on gene expression levels of in cancer cells, tissues and organs obtained from RT-PCR analysis will be interpreted as meeting the claimed limitation.
In claim 35 lines 2-3,  there is lack of antecedent basis in the claim for “wherein in step b) the variations of the expression levels of each of said genes provided in step a) are determined compared to the expression levels of said genes...”. Firstly, claim 27 lines 3-4, from which claim 35 depends, recites providing the expression levels in said cancer sample of a set of genes”. There is no recitation in claim 27 that step a) provides “expression levels of each of said genes” . Secondly, claim 27 lines 5-6, recites “b) determining the variations of each expression level provided in step a) compared to the expression level of the same gene”. There is no recitation in the claim that the “variations” pertain to “said genes”. The following amendment is suggested to obviate this rejection:
“wherein in step b) the variations of each [[the]] expression level[[s]] 
Claim 35 recites: “The method according to claim 27, wherein the solid cancer is colon cancer and wherein in step b) the variations of the expression levels of each of said genes provided in step a) are determined compared to the expression levels of said genes in normal colon and/or in colonic smooth muscle cells, in non-cancerous polyps or low grade colon tumor, and in normal colonic epithelial cells”. 
Firstly, the recitation that variations in the expression levels are “determined compared to the expression levels” is unclear as to whether the claim requires that the variations be determined by comparing with expression levels of genes in normal cells and in non-cancerous  tumors or, whether the claim requires that the variations be determined and then compared to the expression levels of genes in normal cells and in non-cancerous tumors. Secondly, the claim is unclear as to what is the source of the gene expression data that is being “compared” to variations of the expression level of “each of said genes”. The claim does not recite that the method includes determining expression levels of a gene or genes  “in normal colon and/or in colonic smooth muscle cells, in non-cancerous polyps or low grade colon tumor, and in normal colonic epithelial cells” so that the expression level of “each of said genes” can be “compared” to the expression levels of the same genes in the colon muscle cells, non-cancerous polyps and epithelial cells. Since the claim does not recite positive active steps of determining the expression levels of genes in the colon muscle cells, non-cancerous polyps and epithelial cells the expression data required for the comparison is not generated and therefore it is unclear what is the 
For Examination Purposes prior art teaching or suggesting methods for determining a response to therapy comprising a step of comparing the expression level of a gene or genes  from a colon cancer sample with the expression level of a gene or genes in one or more normal colon cells and tissues will be interpreted as meeting the claimed limitation.
In claims 45 and 47, there is lack of antecedent basis in the claim for “the therapy”. Claims 45 and 45 recite a methods comprising “determining therapeutically targetable dominant signaling pathway(s) in a cancer sample from said subject according to the method of claim 27”. There is no recitation in claim 27 or in claims 45 and 47 for “a therapy”. Clarification is requested.
In claim 46, there is lack of antecedent basis in the claim for “the prognosis”. Claim 46 recites a method comprising “determining therapeutically targetable dominant signaling pathway(s) in a cancer sample from said subject according to the method of claim 27”. There is no recitation in claim 27 or in claim 46 for “a prognosis”. Clarification is requested.
Claims 28-29 and 31-33 are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 27-33, 35 and 44-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Guidance”) and the October 2019 Update: Subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
 (2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): The answer is “Yes” the claims are drawn to methods. As such, the claims fall into one of the four statutory categories of invention (processes).
 (2A)(1): Independent Claim 27 (method) is directed to the following abstract ideas which encompass mathematical concepts: determining the variations of each expression level provided in step a) compared to the expression level of the same gene and calculating a score for each of said genes and, to the following abstract idea which encompasses a mental concept: ranking said genes according to said calculated score.
Dependent claim 32 (method) is directed to the following abstract ideas which encompasses a mathematical concept:

    PNG
    media_image3.png
    122
    698
    media_image3.png
    Greyscale



Independent claim 44 (method) is directed to the following abstract ideas which encompass a mathematical concepts: determining the variations of each expression level provided in step a) compared to the expression level of the same gene and calculating a score for each of said genes and, to the following abstract ideas which encompass mental concepts: ranking said genes according to said calculated score and determining a treatment protocol.
Independent claim 45 (method) is directed to the following abstract ideas which encompass mathematical concepts: determining the variations of each expression level provided in step a) compared to the expression level of the same gene and calculating a score for each of said genes and, to the following abstract ideas which encompasses a mental concept: ranking said genes according to said calculated score.
Independent claim 46 (method) is directed to the following abstract ideas which encompass mathematical concepts: determining the variations of each expression level provided in step a) compared to the expression level of the same gene and calculating a score for each of said genes and, to the following abstract ideas which encompasses a mental concept: ranking said genes according to said calculated score.
Independent claim 47 (method) is directed to the following abstract ideas which encompass mathematical concepts: determining the variations of each expression level provided in step a) compared to the expression level of the same gene and calculating a score for each of said genes and, to the following abstract ideas which encompasses a mental concept: ranking said genes according to said calculated score.
The Specification describes that  the determination of variations and the calculation of a score comprises mathematical operations (see page 44-45). As such, the steps of determining the variations and calculating a score encompass mathematical concepts as mathematical calculations and, dependent claim 32 is directed to a mathematical concept as a mathematical formula. The step of ranking genes (as 
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Independent claims 27 and 44-47 (methods): providing the expression levels in said cancer sample of a set of genes representative of several therapeutically targetable signaling pathways.
Dependent claim 32 (method): there are no additional elements.
In claims 27 and 44-7 the recited additional element does not integrate the exceptions into a practical application because this element does not impose any meaningful limits on practicing the abstract ideas. In particular, the additional element does not use the mathematical concepts in a specific manner that sufficiently limits the use of the mathematical concepts to a practical application. None of the dependent claims recite any additional non-abstract elements. Claims 28 and 29, recited additional 
 Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional element recited in claims 27 and 44-47 does not integrate the exceptions into a practical application. This element does not amount to significantly more than the exceptions themselves.  The step of providing expression levels of genes is well understood, routine and conventional in the field of targeted cancer therapy. Evidence of this fact can be found in Huang, Min, et al. "Molecularly targeted cancer therapy: some lessons from the past decade." Trends in pharmacological sciences 35.1 (2014): 41-50.  None of these elements confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 27-33, 35 and 44-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0107577 to Al-Ejeh.
Al-Ejeh teaches methods for predicting the responsiveness of a cancer to an anti-cancer treatment based on the expression levels of one or more genes ( ¶ 42).
With regard to claim 27, Al-Ejeh teaches an in vitro method for determining therapeutically targetable dominant signaling pathway(s) in a cancer sample from a subject affected with a solid cancer comprising: 
a) providing the expression levels in said cancer sample of a set of genes representative of several therapeutically targetable signaling pathways (¶ 216, 244-246 and Table 21).
b) determining the variations of each expression level provided in step a) compared to the expression level of the same gene in the organ from which said cancer originates, in at least one low grade or benign tumor tissue corresponding to said cancer, and in at least one normal cellular subtype of the organ from which said cancer originates; (¶ 7, 174-175 and 185-186).
c) calculating a score for each of said genes that represents the global variation amplitude of the expression of said gene in the cancer sample compared to the expression of said gene in the organ from which said cancer originates, in low grade or benign tumor tissue(s) corresponding to said cancer and in normal cellular subtype(s) of the organ from which said cancer originates; (¶ 28, 35-36, 56, 68). 
d) ranking said genes according to said calculated scores, wherein the therapeutically targetable dominant signaling pathway(s) correspond to genes having the highest rank(s) (Figure 8).
 	With regard to claim 28, see Al-Ejeh at ¶192-200.
	With regard to claim 29, see Al-Ejeh at ¶159, 173-175, 185-186 and 203.
	With regard to claim 30, see Al-Ejeh at ¶ 216.
	With regard to claim 31, see Al-Ejeh at ¶194-195.
With regard to claim 32, see Al-Ejeh at ¶ 28, 35-36, 56, 68 and 194-195.
	With regard to claim 33, see Al-Ejeh at ¶92.
	With regard to claim 35, see Al-Ejeh at ¶ 7, 92, 173-175, 185-186 and 203.
	With regard to claim 44, Al-Ejeh teaches an in vitro method for determining a treatment protocol for a subject affected with a solid cancer, the method comprising determining therapeutically targetable dominant signaling pathway(s) in a cancer sample from said subject according to the method of claim 27 (see rejection of claim 27 above).
and determining a treatment protocol that targets at least one dominant signaling pathway (¶ 73).
With regard to claim 45, Al-Ejeh teaches an in vitro method for selecting a subject affected with a solid cancer for therapy or determining whether a subject affected with a solid cancer is susceptible to benefit from a therapy, comprising determining therapeutically targetable dominant signaling pathway(s) in a cancer sample from said subject according to the method of claim 27, wherein the subject is selected for the therapy or is susceptible to benefit from the therapy if the therapy targets at least one dominant signaling pathway. See rejection of claim 27 above.
With regard to claim 46, Al-Ejeh teaches an in vitro method for for predicting clinical outcome of a subject affected with a solid cancer, comprising determining therapeutically targetable dominant signaling pathway(s) in a cancer sample from said subject according to the method of claim 27, wherein the prognosis is good if the subject is treated with a therapy targeted at least one dominant pathway. See rejection of claim 27 above.
With regard to claim 47, Al-Ejeh teaches an in vitro method of predicting the sensitivity of a solid cancer to a therapy comprising determining therapeutically targetable dominant signaling pathways in a cancer sample from said subject according to the method of claim 27, wherein said cancer is sensitive to the therapy if said therapy targets at least one of dominant signaling pathway. See rejection of claim 27 above.

Citation of Pertinent Prior Art
Parikh JR, Klinger B, Xia Y, Marto JA, Blüthgen N. Discovering causal signaling pathways through gene-expression patterns. Nucleic Acids Res. 2010;38(Web Server issue):W109-W117 teaches an algorithm for inferring signaling pathways responsible for the overregulation of signature genes in a gene group of interest.
US 11,174,517 to Stone teaches methods for determining the expression of a panel of genes in a tumor sample and calculating a score based on the contribution of each the identified genes.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1631                                                                                                                                                                                                	
/Lori A. Clow/      	 Primary Examiner, Art Unit 1631